     Case 2:18-cv-09286-JVS-RAO Document 104 Filed 09/16/21 Page 1 of 1 Page ID #:1197



1
2
3
4
5
6
7
8
9                         UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11
12
       OMAR SHAIBI,                            Case No. CV 18-09286 JVS (RAO)
13
                         Plaintiff,
14
                    v.                         JUDGMENT
15
16     NEIL MCDOWELL, et al.,

17                       Defendants.

18
19           In accordance with the Order Accepting Report and Recommendation of
20     United States Magistrate Judge issued concurrently herewith,
21           IT IS ORDERED AND ADJUDGED that this action is dismissed with
22     prejudice.
23
24
25     DATE: September 16, 2021             ___________________________________
                                            JAMES V. SELNA
26
                                            UNITED STATES DISTRICT JUDGE
27
28
